In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1933 
FREDRICK MICHAEL BAER, 
                                                Petitioner‐Appellant, 

                                  v. 

RON NEAL, Superintendent, Indiana State Prison, 
                                       Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 1:11‐cv‐1168 — Sarah Evans Barker, Judge. 
                     ____________________ 

  ARGUED FEBRUARY 22, 2017 — DECIDED JANUARY 11, 2018 
               ____________________ 

   Before, BAUER, FLAUM and WILLIAMS, Circuit Judges. 
    WILLIAMS, Circuit Judge. Fredrick Michael Baer murdered 
a  young  woman  and  her  four‐year‐old  daughter  in  their 
home. In connection with this crime, he was convicted in Mar‐
ion Superior Court of the two murders, robbery, theft and at‐
tempted  rape.  He  was  sentenced  to  death.  He  filed  a  direct 
appeal  to  the  Indiana  Supreme  Court  raising  several  issues 
including prosecutorial misconduct, but his convictions and 
death sentence were affirmed. Baer filed state post‐conviction 
2                                                       No. 15‐1933 

proceedings alleging that his trial and appellate counsel were 
ineffective. The court denied his petition and this denial was 
affirmed by the Indiana Supreme Court. Baer then filed a pe‐
tition for a writ of habeas corpus with the United States Dis‐
trict Court for the Southern District of Indiana, which was also 
denied. After we issued a certificate of appealability, Baer ap‐
pealed the district court’s denial of his petition for a writ of 
habeas corpus. 
    Baer asserts that the Indiana Supreme Court’s ruling was 
unreasonable  under  Strickland  v.  Washington,  466  U.S.  668 
(1984), for failing to find that Baer’s trial counsel was consti‐
tutionally ineffective for failing to (1) object to improper and 
confusing jury instructions given at the penalty phase of his 
trial,  (2)  object  to  prejudicial  prosecutorial  statements  made 
throughout  trial,  and  (3)  investigate  and  present  mitigating 
evidence  on  Baer’s  behalf.  While  we  affirm  his  convictions, 
we agree with Baer that, at the penalty phase, Baer’s counsel 
failed to challenge crucial misleading jury instructions and a 
pattern of prosecutorial misconduct, and that the state court 
unreasonably applied Strickland in denying Baer relief. Coun‐
sel’s  deficiency  resulted  in  a  denial  of  due  process,  and  we 
find the errors were sufficient to undermine confidence in the 
outcome  of  Baer’s  penalty  trial  and  so  we  find  prejudice. 
While Baer’s offenses were despicable and his guilt is clear, 
he is entitled to a penalty trial untainted by constitutional er‐
ror. 
                       I. BACKGROUND 
     A. Factual History 
   On February 25, 2004, Fredrick Michael Baer saw twenty‐
four‐year‐old  Cory  Clark  on  her  front  porch.  He  turned  his 
No. 15‐1933                                                                 3 

car  around  and  pulled  into  her  driveway.  He  approached 
Cory’s apartment, knocked, and asked to use her phone to call 
his boss. When she turned to go back inside, he followed her 
into her apartment with the intent to rape her. After attacking 
her, Baer decided against raping her because he feared con‐
tracting a disease so instead he cut Cory’s throat with a fold‐
able hunting knife. Witnessing this atrocity, Cory’s four‐year‐
old daughter, Jenna Clark, ran from the room. Baer caught her 
and cut her throat. Taking Cory’s purse, three to four hundred 
dollars, and some decorative stones, Baer then left the apart‐
ment. He cleaned himself up, changed his shirt, and returned 
to work. When he was arrested as a suspect and police asked 
if  he  committed  the  murders,  Baer  shook  his  head  affirma‐
tively and told the officers the location of the knife and purse. 
      B. Procedural History 
    Early on, Baer conceded that he murdered the Clarks, and 
sought to plead guilty but mentally ill (GBMI).1 The trial court 
rejected the plea, finding that there was insufficient evidence 
to show mental illness. The case proceeded to trial with the 
only issue being whether Baer was GBMI or simply guilty. 
   Voir dire began. In front of jurors and prospective jurors, 
the prosecutor persistently began stating the incorrect stand‐
ard  for  a  GBMI  conviction.  The  prosecutor  routinely  sug‐
gested (incorrectly) that the GBMI standard and legal insanity 

                                                 
      1 In Indiana cases where the defense of insanity is raised, the jury may 

find that the defendant is: (1) guilty; (2) not guilty; (3) not responsible by 
reason of insanity at the time of the crime; or (4) guilty but mentally ill at 
the time of the crime. Ind. Code § 35‐36‐2‐3. A defendant who is found or 
pleads guilty but mentally ill should be sentenced in the same manner as 
a defendant found guilty of the offense. Ind. Code § 35‐36‐2‐5(a).  
4                                                     No. 15‐1933 

standard were the same. He encouraged jurors to recite this 
incorrect standard in response to his questioning. The prose‐
cutor  also  made  statements  suggesting  that  life  without  pa‐
role may be abolished and incorrectly stated that a GBMI con‐
viction might not permit a death sentence. Baer’s counsel did 
not object to any of these statements. The prosecutor also told 
jurors that the victims’ family wanted Baer to be put to death. 
Toward the end of jury selection, during a bench conference, 
defense counsel asked for a mistrial for the prosecutor’s com‐
ments  mentioning  the  victims’  family  (referring  to  them  as 
“victim impact” comments). The judge remarked that he was 
not  paying  attention,  denied  defense  counsel’s  motion,  and 
suggested  the  prosecutor  tell  jurors  that  he  had  misspoken. 
No objection or clarification was made in front of the jury. 
    After jury selection, Baer’s trial began, and the defense fo‐
cused on convincing the jury that Baer suffered from a mental 
illness. Defense counsel offered an expert witness, Dr. George 
Parker, who testified that Baer had a history of drug issues, 
including methamphetamine use. He also diagnosed Baer as 
suffering from a psychotic disorder. The court also provided 
appointed experts, Dr. Larry Davis and Dr. Richard Lawler, 
who agreed that Baer suffered from mental illness, and also 
cited  Baer’s  abuse  of  methamphetamine  as  something  that 
would disturb his mental wellness and exacerbate his mental 
health problems. Dr. Davis testified that Baer was likely expe‐
riencing psychosis induced by heavy methamphetamine use 
at the time of the crime. Dr. Lawler described Baer’s account 
that he used methamphetamine on the morning of the crimes. 
The  experts’  account  of  Baer’s  use  of  methamphetamine  on 
the day of the crime was contradicted by Danny Trovig, the 
friend  Baer  reportedly  used  methamphetamine  with  that 
morning, who testified that Trovig was on parole at the time 
No. 15‐1933                                                             5 

and  did  not  consume  or  see  Baer  consume  methampheta‐
mine. 
    The  prosecutor  also  offered  a  toxicology  expert,  Dr.  Mi‐
chael  A.  Evans,  who  testified  that  a  blood  sample  collected 
from Baer 38 hours after the offense and tested 13 months af‐
ter collection showed some marijuana usage, but tested “ab‐
solutely zero” for methamphetamine or any other drug. How‐
ever, because of the delay in the blood draw and the testing 
of the blood, Dr. Evans could not conclude that Baer had not 
used any methamphetamine on the morning of the crime. At 
post‐conviction proceedings, Dr. Evans clarified that he could 
not say whether methamphetamine existed in Baer’s blood at 
the time it was collected, but he could only confirm that there 
was no such substance in his blood when it was tested. 
     The  prosecution  also  presented  evidence  to  counter 
whether Baer had a mental illness, and sought to prove that 
Baer instead was lying about his mental health. This evidence 
included  playing  a  portion  of  a  telephone  conversation  rec‐
orded while Baer was incarcerated in which Baer told his sis‐
ter,  “[o]h,  yeah,  and  while  we’re  at  it  to  boot,  here  let’s  go 
ahead and say you’re stupid and insane so it will make it a 
little easier. I don’t think so. Matter of fact, I ain’t got to worry 
about that ‘cause I’m ready to go out here to the f*cking doc‐
tor, tell this stupid son of a bitch a bunch of stupid lies.” 
   At the close of evidence, the jury convicted Baer of mur‐
dering Cory and Jenna Clark, robbery, theft, and attempted 
6                                                      No. 15‐1933 

rape  without  a  finding  of  GBMI.  The  case  then  proceeded 
with the same jury to a penalty trial. 
    At the penalty phase, Baer’s counsel offered one witness, 
Dr. Mark Cunningham. In approximately seven hours of tes‐
timony, Dr. Cunningham discussed Baer’s prenatal and peri‐
natal  difficulties,  including  his  mother  having  cancer  while 
pregnant,  drinking  while  pregnant,  and  Baer’s  malnourish‐
ment for the first several months of his life. Dr. Cunningham 
also testified about Baer’s family troubles such as Baer’s child‐
hood in and out of foster care and the murder of his sister. Dr. 
Cunningham  also  stated  that  Baer  had  poor  school  perfor‐
mance and struggled with ADHD, head injuries, and exten‐
sive abuse of inhalants, alcohol, methamphetamine, and other 
substances. Dr. Cunningham reported that Baer was “extraor‐
dinarily  damaged.”  However,  while  questioning  Dr.  Cun‐
ningham  to  show  mitigating  circumstances,  Baer’s  counsel 
failed to ask Dr. Cunningham whether Baer met the definition 
of having a mental illness. 
    The jury found that the state had proved all five of the al‐
leged  aggravating  circumstances  in  Baer’s  crime  (all  which 
were uncontested), (1) murder while committing the crime of 
attempted  rape,  (2)  murder  while  committing  the  crime  of 
robbery, (3) murder of two human beings, (4) committing two 
murders while on parole, and (5) murder of a child under the 
age  of  twelve  years.  Finding  that  mitigating  factors  did  not 
outweigh  these  aggravating  factors,  the  jury  recommended 
No. 15‐1933                                                              7 

the death penalty. On June 9, 2005, the court sentenced Baer 
to death. 
    C. Appellate History 
    Baer filed a direct appeal of his death sentence to the Indi‐
ana Supreme Court, raising four issues: (1) prosecutorial mis‐
conduct, (2) failure to comply with proper procedures in han‐
dling prospective jurors, (3) erroneous admission of recorded 
telephone  calls  from  jail,  and  (4)  inappropriateness  of  the 
death sentence. On May 22, 2005, the Indiana Supreme Court 
affirmed Baer’s convictions and death sentence. Baer v. State, 
866 N.E.2d 752 (Ind. 2007) (“Baer I”). The state court discussed 
at length its holding that the prosecution did not commit mis‐
conduct by suggesting that a GBMI conviction may not sup‐
port a death sentence. Id. at 755–61. The court also held that 
the death penalty was supported by the evidence of the brutal 
nature of the killings and the lack of evidence of Baer’s posi‐
tive  character.  Id.  at  764–66.  Baer  filed  a  petition  for  writ  of 
certiorari,  which  was  denied.  Baer  v.  Indiana,  552  U.S.  1313 
(2008). 
    Baer  filed  a  petition  for  post‐conviction  relief  on  May  1, 
2008, raising numerous allegations that trial counsel and ap‐
pellate  counsel  were  ineffective,  including  challenging  trial 
counsel’s failure to object to jury instructions and prejudicial 
prosecutorial statements. Baer’s post‐conviction counsel also 
raised prosecutorial misconduct, structural errors in the trial 
judge’s rejection of Baer’s GBMI plea and failure to correct the 
prosecutorial errors, cruel and unusual punishment based on 
Indiana’s  method  of  execution,  and  a  challenge  to  Baer’s 
death sentence based on his mental illness. At an evidentiary 
hearing, Baer presented the testimony of several witnesses to 
8                                                        No. 15‐1933 

bolster  his  claim  for  mitigation,  including  a  neuropsycholo‐
gist, Baer’s mother, Baer’s juvenile probation officer, a former 
teacher, and former wife Zola Brown. After hearing this addi‐
tional  testimony,  the  court  denied  Baer’s  petition  for  relief. 
The  court  found Baer’s  prosecutorial misconduct,  structural 
error,  and  method  of  execution  claims  were  foreclosed  be‐
cause he had not raised them at trial or on direct appeal. The 
court rejected Baer’s ineffective assistance of trial and appel‐
late counsel claims on the merits, and found that the evidence 
about  mental  illness  failed  to  undermine  confidence  in  the 
verdict or sentence. 
    The  Indiana  Supreme Court  affirmed  the denial  of post‐
conviction relief, holding, in part, that Baer’s trial counsel and 
appellate  counsel  were  not  ineffective.  See  Baer  v.  State,  942 
N.E.2d 80, 90–108 (Ind. 2011) (“Baer II”). The Indiana Supreme 
Court specifically addressed the merits of, and rejected, Baer’s 
claims that counsel was ineffective for failing to challenge jury 
instructions relating to intoxication, failing to present a claim 
for prosecutorial misconduct, and failing to investigate or pre‐
sent adequate mitigating evidence. Id. at 97, 98, 102–03, 107. 
    On November 29, 2011, Baer filed his petition for a writ of 
habeas  corpus  in  the  United  States  District  Court  for  the 
Southern  District  of  Indiana.  He  again  challenged  trial  and 
appellate counsel’s effectiveness regarding the penalty phase 
jury  instructions,  for  failing  to  challenge  the  prosecutor’s 
comments, and for failing to investigate and present mitigat‐
ing  circumstances.  The  court  denied  Baer’s  petition  and  his 
motion to alter or amend the judgment, and declined to grant 
his request for a certificate of appealability. Baer v. Wilson, No. 
1:11‐cv‐1168,  2014  WL  7272772,  at  *27  (S.D.  Ind.,  Dec.  18, 
No. 15‐1933                                                        9 

2014). In its order, the district court ruled that the Indiana Su‐
preme  Court  did  not  unreasonably  apply  Strickland  when 
finding  that  Baer’s  counsel’s  performance  was  not  deficient 
during voir dire or for failing to object to penalty phase jury 
instructions. 
    We  granted  a  certificate  of  appealability  and  agreed  to 
hear  Baer’s  arguments  that  he  had  ineffective  assistance  of 
counsel. Baer presents three arguments under this theory: (1) 
counsel was ineffective for failing to object to penalty phase 
jury instructions that were likely interpreted to preclude the 
jury from considering central mitigating evidence; (2) counsel 
was ineffective for failing to object to numerous instances of 
prosecutorial misconduct; and (3) counsel was ineffective for 
failing to investigate and present evidence to prove mitigat‐
ing factors that were described by medical experts. Our anal‐
ysis of the first two arguments are determinative of the issue 
before us, so we decline to reach the third argument. 
                         II. ANALYSIS 
    Baer  appeals  from  the  denial  of  habeas  relief  under  28 
U.S.C. § 2254. Because his Sixth Amendment claims were ad‐
judicated on the merits by the Indiana Supreme Court, they 
are subject to 28 U.S.C. § 2254(d), commonly referred to as the 
Anti‐Terrorism  and  Effective  Death  Penalty  Act  (AEDPA). 
AEDPA permits a federal court to issue a writ of habeas cor‐
pus only if the state court reached a decision that was “con‐
trary to, or involved  an unreasonable application of, clearly 
established Federal law, as determined by the Supreme Court 
of the United States,” 28 U.S.C. § 2254(d)(1), or “based on an 
unreasonable  determination  of  the  facts  in  light  of  the  evi‐
dence  presented  in  the  State  court  proceeding,”  28  U.S.C. 
10                                                      No. 15‐1933 

§ 2254(d)(2). Needless to say, the AEDPA standard of review 
is a difficult standard, and it was meant to be. 
    Baer  seeks  relief  for  the  alleged  denial  of  his  Sixth 
Amendment  right  to  effective  assistance  of  counsel.  This 
claim  is  analyzed  under  Strickland,  466  U.S.  668,  which 
requires a petitioner to show two things. “First, the defendant 
must  show  that  counsel’s  performance  was  deficient.  This 
requires  showing  that  counsel  made  errors  so  serious  that 
counsel was not functioning as the ‘counsel’ guaranteed the 
defendant  by  the  Sixth  Amendment.  Second,  the  defendant 
must  show  that  the  deficient  performance  prejudiced  the 
defense. This requires showing that counsel’s errors were so 
serious as to deprive the defendant of a fair trial, a trial whose 
result is reliable.” Strickland, 466 U.S. at 687; see also Ward v. 
Neal, 835 F.3d 698, 702 (7th Cir. 2016), cert. denied, 137 S. Ct. 
2161 (2017). “It is not enough for the defendant to show that 
the errors had some conceivable effect on the outcome of the 
proceeding”;  there  must  be  a  possibility  of  prejudice  that  is 
“sufficient  to  undermine  confidence  in  the  outcome.” 
Strickland, 466 U.S. at 693, 694. 
     Because we are under AEDPA review of a Strickland claim, 
the “pivotal question is whether the state court’s application 
of  the  Strickland  standard  was  unreasonable.”  Harrington  v. 
Richter, 562 U.S. 86, 101 (2011). This is a difficult standard, and 
even a strong case for relief under Strickland does not neces‐
sarily mean the state court’s contrary conclusion was unrea‐
sonable. Id at 102. But this is not an insurmountable standard. 
The writ of habeas corpus, as limited by AEDPA, is more than 
a dead letter. “The writ of habeas corpus stands as a safeguard 
… of those held in violation of the law.” Id. at 91. The writ’s 
purpose is to provide a “guard against extreme malfunctions 
No. 15‐1933                                                        11 

in the state criminal justice systems.” Jackson v. Virginia, 443 
U.S. 307, 332 n.5 (1979) (Stevens, J., concurring in judgment). 
AEDPA  “directs  federal  courts  to  attend  every  state‐court 
judgment  with  utmost  care,  but  it  does  not  require  them  to 
defer to the opinion of every reasonable state‐court judge on 
the content of federal law.” Williams, 529 U.S. at 389. “If, after 
carefully weighing all the reasons for accepting a state court’s 
judgment, a federal court is convinced that a prisoner’s cus‐
tody—or, as in this case, his sentence of death—violates the 
Constitution, that independent judgment should prevail.” Id. 
   A. Failure to Object to Penalty Phase Instructions  
       1. Challenged Instructions 
   At  the  penalty  phase  of  the  capital  trial,  after  Baer  had 
been  convicted  of  his  crimes,  defense  counsel’s  strategy  for 
avoiding a death sentence was ensuring that the jury consid‐
ered and gave effect to Baer’s mental health and intoxication 
(use  of  methamphetamine)  evidence.  During  this  penalty 
phase,  the  jury  was  instructed  that  the  following  was  to  be 
considered a mitigating factor: 
   Defendant’s  capacity  to  appreciate  the  criminality  of 
   the defendant’s conduct or to conform that conduct to 
   the requirements of the law was substantially impaired 
   as a result of mental disease or defect. 
    The  language  of  this  instruction  came  from  a  statutory 
mitigating  factor  provision,  Indiana  Code  35‐50‐2‐9(c)(6), 
with one major difference. As given in Baer’s penalty phase 
trial, this statutory jury instruction was modified to exclude 
the  final  words  “or  of  intoxication.”  The  complete  Indiana 
Code 35‐50‐2‐9(c)(6) reads: 
12                                                          No. 15‐1933 

      Defendant’s  capacity  to  appreciate  the  criminality  of 
      the defendant’s conduct or to conform that conduct to 
      the requirements of the law was substantially impaired 
      as a result of mental disease or defect or of intoxication. 
(emphasis  added).  Baer’s  counsel  did  not  object  to  the 
modification of this statutory jury instruction. 
    After the court instructed on aggravating and mitigating 
factors, near the end of the penalty phase jury instructions, the 
following instruction was given: 
      Intoxication is not a defense in a prosecution for an of‐
      fense and may not be taken into consideration in deter‐
      mining  the  existence  of  a  mental  state  that  is  an  ele‐
      ment of the offense unless the defendant meets the re‐
      quirements of [Indiana Code] 35‐41‐3‐5. 
      [Indiana Code] 35‐41‐3‐5: It is a defense that the person 
      who  engaged  in  the  prohibited  conduct  did  so  while 
      intoxicated,  only  if the intoxication resulted from the 
      introduction of a substance into his body: (1) without 
      consent;  or  (2)  when  he  did  not  know  the  substance 
      might cause intoxication. 
Baer’s counsel did not object to this “voluntary intoxication” 
instruction as it was given at the penalty phase trial. 
         2. Failure to Object to Instructions Ineffective 
    “[T]he  Eighth  and  Fourteenth  Amendments  require  that 
the sentencer … not be precluded from considering, as a miti‐
gating factor, any aspect of a defendant’s character or record 
and any of the circumstances of the offense that the defendant 
proffers as a basis for a sentence less than  death.” Lockett v. 
No. 15‐1933                                                       13 

Ohio,  438  U.S.  586,  604  (1978)  (emphasis  in  original).  There‐
fore, defense counsel in a death penalty case will fall deficient 
where he fails to object to removal of a mitigating factor from 
jurors’ consideration. See id. Baer argues that is precisely what 
happened here. 
    The Indiana Supreme Court separately evaluated defense 
counsel’s failure to object to the modification of Indiana’s stat‐
utory mitigating factor (removal of the words “or of intoxica‐
tion”  from  Indiana  Code  30‐50‐2‐9(c)(6))  and  inclusion  of  a 
“voluntary intoxication” instruction. Analyzing the modified 
mitigating  factor  instruction,  the  state  court  found  that  the 
trial judge could have believed that Baer failed to prove that 
he was intoxicated during the offense, and therefore the in‐
toxication  language  in  the  mitigating  factors  was  unneces‐
sary. Baer II, 942 N.E.2d at 97. It also found that “[g]iven the 
link  between  ongoing  methamphetamine  usage  and  mental 
illness that repeatedly arose in expert testimony, the jury had 
an adequate opportunity to hear and act on this evidence even 
with the omission of ‘or of intoxication’ from the jury instruc‐
tion.” Id. at 107. 
    Separately, the state court concluded that defense counsel 
was not ineffective in failing to object to the voluntary intoxi‐
cation instruction because it was a “correct statement of law 
and was relevant to determining whether Baer committed his 
crimes  intentionally.”  Id.  at  97  (internal  emphasis  omitted). 
Furthermore, the state court also determined that because the 
trial  court  told  jurors  they  could  consider  “[a]ny …  circum‐
stances” in mitigation and that “there are no limits on what 
factors  an  individual  juror  may  find  as  mitigating,”  jurors 
were instructed they could consider intoxication for purposes 
of mitigation. 
14                                                     No. 15‐1933 

    In our view, it was unreasonable for the state court to an‐
alyze Baer’s challenges to the jury instructions in isolation. See 
Boyde v. California, 494 U.S. 370, 378 (1990) (jury instructions 
“may not be judged in artificial isolation, but must be viewed 
in the context of the overall charge”). Further, “[t]he question 
… is not what the State Supreme Court declares the meaning 
of the charge to be, but rather what a reasonable juror could 
have understood the charge as meaning.” Francis v. Franklin, 
471  U.S.  307,  315–316 (1985).  Here,  a  reasonable  juror  could 
have understood the complete penalty phase jury instructions 
as foreclosing evidence of voluntary intoxication from consid‐
eration for all purposes in sentencing, including barring vol‐
untary intoxication as mitigating evidence. 
    Examining  defense  counsel’s  failure  to  object  to  jury  in‐
structions in the context of the entire charge illuminates the 
unreasonableness of the state court’s rejection of Baer’s first 
Strickland claim. First, the state court found that the trial court 
could  have  rejected  Baer’s  counsel’s  request  for  adding  the 
language “or of intoxication” to the statutory mitigation fac‐
tor “because the  evidence showed that  Baer was not intoxi‐
cated at the time of the offense.” Baer II, 942 N.E.2d at 97. Even 
on its own, this finding was clearly incorrect. The evidence of 
Baer’s intoxication at the time of the crime was disputed, but 
there  was  evidence  that  he  had  used  methamphetamine  on 
the day of the crime and there was certainly ample evidence 
that  the  long‐term  effects  of  intoxication  exacerbated  Baer’s 
psychosis and affected his capacity to conform his behavior. 
Two experts, Drs. Davis and Lawler, both testified that Baer’s 
drug use at the time of the crime likely impacted his behavior. 
This evidence was rebutted by Danny Trovig’s testimony that 
he did not use methamphetamine with Baer on the morning 
No. 15‐1933                                                           15 

of the crime and expert Dr. Evans’s testimony that it was un‐
clear whether Baer’s blood contained any methamphetamine 
at the time of the crime. It was the jury’s task to resolve the 
factual dispute. It would have been plainly erroneous for the 
trial judge to weigh the evidence in favor of the prosecution 
and determine that Baer was not intoxicated at the time of the 
crime.  Therefore,  this  reason  cited  by  the  Indiana  Supreme 
Court for finding that defense counsel’s failure to object was 
not ineffective was unreasonable. 
     The state court also found that Baer’s counsel was not in‐
effective  because  “the  link  between  ongoing  methampheta‐
mine usage and mental illness … repeatedly arose in expert 
testimony,” and the close tie between Baer’s mental health ev‐
idence  and  intoxication  gave  the  jury  an  “adequate  oppor‐
tunity to hear and act on this evidence even with the omission 
of  ‘or  of  intoxication’  from  the  jury  instruction.”  Id.  at  107. 
However,  this  fails  to  consider  the  jury  instructions  as  a 
whole. At the end of the instructional charge, the trial court 
expressly told jurors they could not consider intoxication un‐
less it was involuntary. In light of the voluntary intoxication 
instruction,  reasonable jurors would  not have believed they 
could  consider  intoxication  evidence  as  it  related  to  Baer’s 
mental  health.  Instead,  it  is  likely  jurors  heeded  the  trial 
court’s charge and refused to consider voluntary intoxication 
at all, including mental health evidence stemming from Baer’s 
voluntary drug use. It is unreasonable to assume jurors could 
catch  the  nuance  that  voluntary  intoxication  can  be  consid‐
ered  for  mitigation,  but  not  as  evidence  of  criminal  intent, 
without any clear instruction. Here, the instructions relating 
to mitigation did not mention the word “intoxication,” as they 
should have under the statute. In fact, the only instruction ad‐
16                                                     No. 15‐1933 

dressing  intoxication  rendered  Baer’s  use  of  methampheta‐
mine and other drugs out of bounds for consideration for any 
purpose. The modification of the statutory mitigating factor 
worked  in  conjunction  with  the  voluntary  intoxication  in‐
struction to effectively exclude consideration of key mitigat‐
ing  evidence.  Therefore,  defense  counsel’s  failure  to  object 
was constitutionally deficient. 
     Looking at the voluntary intoxication instruction, the state 
court reasoned that counsel was not ineffective for failing to 
object because it “was a correct statement of the law and was 
relevant in determining whether Baer committed his crimes in‐
tentionally.” Id. at 97 (emphasis in original). Alone, this state‐
ment might seem reasonable, but in context, it is not. First of 
all,  the  challenged  voluntary  intoxication  instruction  was 
given at the penalty phase trial—after Baer had been convicted 
of  intentionally  committing  his  crimes.  Intent  was  not  chal‐
lenged before the jury at the penalty phase; it was decided at 
the guilt phase. So, it is unlikely the jury understood that this 
instruction, given again at the penalty phase, was applicable 
only to the decided issue of intent. A reasonable juror would 
have  understood  this  instruction  as  excluding  evidence  of 
voluntary  intoxication  for  purposes  of  punishment,  specifi‐
cally excluding voluntary intoxication as a mitigating factor. 
    Further, while this instruction was a correct statement of 
law,  it  was  likely  that  the  jurors’  interpretation  of  this 
instruction  was  not  legally  correct.  Jurors  were  unlikely  to 
decipher  that  the  voluntary  intoxication  instruction  related 
only to proof of aggravating factors (which were not disputed 
by  the  defense)  and  did  not  plainly  exclude  voluntary 
intoxication evidence for all purposes, including in mitigation 
of sentencing. In fact, the jury had been primed to believe that 
No. 15‐1933                                                          17 

voluntary  intoxication  could  not  impact  sentencing.  The 
prosecutor even told jurors in his closing argument that “self‐
induced drugs is[sic] no protection from law … we don’t give 
anybody a pass who takes drugs on their own and then uses 
it as … some effort to make their sentence a little easier.” 
    Furthermore,  the  voluntary  intoxication  instruction  was 
not  read  with  the  aggravating  factor  instructions.  This  in‐
struction was given at the end of the charge, well after aggra‐
vating and mitigating factor instructions, and soon before the 
jurors recessed to make a decision. There was no instruction 
or clarity provided that this instruction related only to proof 
of the aggravating factors, and the jury likely (and incorrectly) 
interpreted the instructions as a specific preclusion from con‐
sidering Baer’s voluntary drug use in deciding a just punish‐
ment. There was no reason for this instruction to be given at 
the penalty phase where the aggravating factors were not in 
dispute,  and  less  so  at  the  end  of  a  lengthy  instructional 
charge.  So,  Baer’s  trial  counsel  was  ineffective  for  failing  to 
object, and the state court unreasonably found otherwise. 
    Finally, the state court concluded that any instructional er‐
ror which may have inhibited consideration of Baer’s intoxi‐
cation by the voluntary intoxication instruction was cured by 
the court’s instructions that there were “no limits on what fac‐
tors  an  individual  juror  may  find  as  mitigating,”  and  Indi‐
ana’s general instruction that “[a]ny … other circumstances” 
18                                                           No. 15‐1933 

may  be  considered  as  mitigating.2  Id.  Looking  at  the  state 
court’s finding in light of the entire charge, we again find the 
state court’s analysis unreasonable. While the “any other cir‐
cumstance” and “no limits” instructions contradicted the in‐
struction excluding voluntary intoxication evidence, the con‐
tradiction did not provide clarity. “Language that merely con‐
tradicts and does not explain a constitutionally infirm instruc‐
tion will not suffice to absolve the infirmity.” Francis, 471 U.S. 
at 322. Further, the general mitigation instructions were given 
earlier and separately from the voluntary intoxication instruc‐
tion, making it unclear from the charge whether “any other 
circumstances”  excluded voluntary intoxication. We are  left 
with “no way of knowing which of the two irreconcilable in‐
structions  the  jurors  applied  in  reaching  their  verdict.”  Id. 
Therefore,  we  find  that  the  state  court’s  conclusion  that  the 
trial court’s broad and generic mitigating instructions cured 
the faulty instructions was not reasonable. Trial counsel’s fail‐
ure to object was deficient. 
    Prejudice is found where “[t]he result of a proceeding can 
be  rendered  unreliable,  and  hence  the  proceeding  itself  un‐
fair, even if the errors of counsel cannot be shown by a pre‐
ponderance  of  the  evidence  to  have  determined  the  out‐
come.” Strickland, 466 U.S. at 694. Here, evidence of Baer’s in‐
toxication by methamphetamine use at the time of the offense, 
as well as his voluntary drug use for a large period of his life, 
was central mitigating  evidence that the  jurors should  have 
                                                 
      2 The full “any other circumstances” instruction read: “any other cir‐

cumstances, which includes the defendant’s age, character, education, en‐
vironment, mental state, life and background or any aspect of the offense 
itself and his involvement in it which any individual juror believes makes 
him less deserving of the punishment of death.” (Tr. 2570–71.)  
No. 15‐1933                                                        19 

considered. See, e.g., Cone v. Bell, 556 U.S. 449, 474–475 (2009) 
(finding that suppressed evidence of prior drug use may have 
been material to the jury’s assessment of the proper punish‐
ment  in  a  death  penalty  case,  and  finding  a  review  of  such 
evidence  was  warranted).  Evidence  of  Baer’s  mental  health 
and  drug  use  were  intertwined  as  the  cornerstone  of  Baer’s 
defense,  and  defense  counsel’s  sole  strategy  for  avoiding  a 
death  sentence  was  ensuring  that  the  jury  considered  and 
gave effect to Baer’s mental health and intoxication evidence. 
Yet, Baer’s trial counsel failed to object to instructions that ef‐
fectively blocked consideration of this crucial mitigating evi‐
dence. We find “there [was] a reasonable likelihood that the 
jury  has  applied  the  challenged  instruction[s]  in  a  way  that 
prevent[ed] the consideration of constitutionally relevant ev‐
idence,”  Boyde,  494  U.S.  at  380,  and  the  mitigation  evidence 
left unconsidered was central to Baer’s claim for a penalty less 
than death. It was unreasonable for the state court to conclude 
otherwise. 
   B. Failure  to  Object  to  Prejudicial  Prosecutorial  Com‐
      ments 
   While  we  need  only  find  one  reversible  error  to  grant 
Baer’s claim for habeas relief, we continue to consider Baer’s 
second claim to address the troubling story of prosecutorial 
misconduct found in the transcript of this case. Baer asserts 
that his trial counsel was deficient for failing to object to Mad‐
ison  County  Prosecutor  Rodney  Cummings’s  repeated  im‐
proper and prejudicial comments. Our review of the record 
demonstrates  a  pattern  of  prosecutorial  misbehavior  that 
Baer’s  counsel  deficiently  failed  to  challenge.  The  refrain  of 
prejudicial  comments  that  went  unaddressed  by  defense 
20                                                        No. 15‐1933 

counsel or the trial court invited doubt into the reliability of 
Baer’s penalty phase trial. 
    In evaluating prosecutorial misconduct under governing 
Supreme  Court  law,  “[t]he  relevant  question  is  whether  the 
prosecutors’ comments so infected the trial with unfairness as 
to  make  the  resulting  conviction  a  denial  of  due  process.’” 
Darden v. Wainwright, 477 U.S. 168, 181 (1986) (internal quota‐
tion omitted). We examine whether a prosecutor’s comments 
were improper and whether in light of the entire record the 
defendant  was  denied  a  fair  trial. See United  States  v.  Bow‐
man, 353 F.3d 546, 550 (7th Cir. 2003). In conducting this in‐
quiry, we consider several factors, including the nature and 
seriousness of the misconduct; whether the  comments were 
invited by the defense; the extent to which the remarks may 
have been neutralized by the court’s instructions to the jury; 
the defense’s  opportunity  to  counter any  prejudice; and the 
weight of the evidence supporting the conviction. Id. 
   Baer challenges the following categories of comments by 
the  prosecutor  and  argues  that  they  should  have  generated 
objections  by  his  attorneys  at  trial  and  on  direct  appeal:  (1) 
prosecutor’s  misrepresentation  of  the  law  regarding  the  in‐
sanity defense and a guilty but mentally ill verdict; (2) prose‐
cutor’s false claim that no Indiana case authorizes the death 
penalty following a guilty but mentally ill verdict; (3) prose‐
cutor’s false claim that the legislature was about to abolish life 
without parole; (4) prosecutor’s improper references to victim 
impact  statements;  (5)  prosecutor’s  comments  disparaging 
Baer, his counsel and his experts; and (6) prosecutor’s use of 
personal opinion and facts not in evidence. We discuss only 
those categories in which we find the prosecutor’s comments 
No. 15‐1933                                                          21 

were most offensive and where Baer’s counsel’s failure to ob‐
ject was deficient. We look at comments made throughout the 
record and analyze the cumulative prejudice stemming from 
trial counsel’s persistent failure to object. 
        1. Prosecutor’s Misrepresentation of GBMI Law 
     Baer first argues that his trial counsel was deficient for fail‐
ing  to  object  to  the  prosecutor’s  consistent  conflation  of  the 
standards of a legal insanity defense and guilty but mentally 
ill (GBMI). These comments were injected at the earliest phase 
of  proceedings,  voir  dire.  Baer  asserts  that  the  state  court’s 
finding that trial counsel’s failure to object was a strategic de‐
cision (and therefore not deficient) was an unreasonable ap‐
plication of Strickland, and we agree. 
     There is a clear legal difference between a jury’s finding of 
“not  responsible  by  reason  of  insanity  at  the  time  of  the 
crime,” Ind. Code § 35‐36‐2‐3(3), and “guilty but mentally ill 
at the time of the crime,” Ind. Code § 35‐36‐2‐3(4). To be found 
legally insane, a defendant must suffer from “a severely ab‐
normal mental condition that grossly and demonstrably im‐
pairs [his] perception,” and renders him “unable to appreciate 
the wrongfulness of the conduct at the time of the offense.” 
Ind. Code. 35‐41‐3‐6. On the other hand, a verdict of GBMI is 
appropriate  if  a  defendant  suffers  from  an  illness  that  “dis‐
turbs  [his]  thinking,  feeling,  or  behavior  and  impairs  [his] 
ability to function.” Ind. Code 35‐36‐1‐1. Another important 
distinction between an insanity defense and a GBMI convic‐
tion is that the latter has no effect on the defendant’s convic‐
tion  or  sentence.  Ind.  Code  35‐36‐2‐5(a).  In  a  capital  case,  a 
jury may consider mental illness as a mitigating circumstance 
at the penalty phase trial, but it is not a defense to intent nor 
is it a defense to guilt. 
22                                                              No. 15‐1933 

   In this case, Baer’s counsel sought a guilty but mentally ill 
(GBMI) verdict.3 He made clear that he was not seeking the 
insanity  defense.  However,  from  the  earliest  stages  of  voir 
dire,  the  prosecutor,  Mr.  Cummings,  misstated  the  legal 
standard of a GBMI verdict and conflated it with an insanity 
defense. This confusion continued from voir dire and into the 
prosecutor’s closing statements. 
   In an early exchange at voir dire, Cummings led the fol‐
lowing line of questioning in front of jurors and prospective 
jurors: 
      Mr. Cummings: What do you think of this psychologi‐
      cal evidence? Have a mental disease or defect so you 
      should find me guilty but mentally ill? 
      Mr. Davis: I never really give it much thought on that. 
      Mr. Cummings: Do you think someone who can appre‐
      ciate the wrongfulness of their conduct and knew what 
      they were doing was wrong is guilty? 
      Mr. Davis: I figure, you know … I look at he had the 
      [sic] know he was doing it. 
      Mr. Cummings: … then that’s not someone that should 
      get a pass. 
      Mr. Davis: Yeah. 
      Mr.  Cummings:  Or  not  somebody  who  you  should 
      find guilty but mentally ill? 


                                                 
      3 Under Indiana law, Baer could not legally seek a GBMI verdict with‐

out having filed a notice of intent to raise the defense of insanity. Ind. Code 
§ 35‐36‐2‐3(4) (2008). 
No. 15‐1933                                                         23 

     Mr. Davis: Yes. 
(Tr. 469.) 
   Similar  lines  of  questioning  persisted  throughout  voir 
dire. Cummings also incorrectly suggested that a GBMI ver‐
dict was a defense or an excuse, and mental illness could only 
be considered (even as mitigation) if Baer did not know right 
from wrong. For example: 
     Mr. Cummings: They don’t want him put to death, and 
     if he’s found guilty but mentally ill, it will be more dif‐
     ficult for the State of Indiana to execute [him]. 
     Ms. Brumbaugh: Yes. 
     Mr. Cummings: And what are the kinds of things you 
     think you should look at before you decide whether he 
     is guilty but mentally ill? 
      Ms. Brumbaugh: If he knew it was right or wrong 
      Mr.  Cummings:  He  could  appreciate  the  wrongful‐
      ness. You are right on top of it. I mean I’m feeling good 
      already. You understand the issues. 
(Tr. 494.) 
     Mr. Cummings: [referencing the facts of Baer’s case] Is 
     that the kind of crime someone should be executed for?  
     Mr. Brown:4 Yes, I believe that could be a circumstance, 
     unless there are mitigating circumstances. 
      Mr. Cummings: Okay and what … what do you mean 
      by mitigating circumstances? 

                                                 
     4 Mr. Brown served as the jury foreperson. DA App. 1503–05. 
24                                                    No. 15‐1933 

      Mr. Brown: Not having the ability to know right from 
      wrong … 
      Mr. Cummings: Okay. 
      Mr. Brown: at the time the crime occurred.  
Tr. 769. 
    In Cummings’s closing argument, he reiterated to the jury 
that  “[m]ental  illness.  Well,  that’s  what  you  do  when  you 
have to admit you did it, but I got some excuse.” In his rebut‐
tal argument, he again told the jury that mental illness “did 
not cause [Baer] to do it, it did not keep him from understand‐
ing what he was doing was wrong; and, if that’s the evidence, 
you  should  not  find  him  guilty  but  mentally  ill.”  Defense 
counsel did not object to these statements. 
    The  Indiana  Supreme  Court  found  no  ineffectiveness  of 
Baer’s counsel in failing to object to the prosecutor’s inaccu‐
rate and misleading conflations of GBMI and legal insanity. 
The court noted that “during voir dire the prosecutor did often 
conflate the separate concept of GBMI and insanity by refer‐
ring to whether Baer could appreciate the wrongfulness of his 
actions,” but it held: 
      It seems likely that defense counsel consciously chose 
      not to object to the prosecutor’s misstatements as part 
      of their general strategy of letting the prosecutor dis‐
      credit  himself.  At  PCR,  [Defense  Counsel]  Williams 
      testified that he had known Prosecutor Cummings for 
      years and knew he was capable of overstating his case 
      to the jury. Trial counsel planned to correctly state the 
      law to the jury when it was their turn, have the judge 
      echo their statement through the jury instructions, and 
No. 15‐1933                                                         25 

   hope the jury would decide from the contrast that the 
   prosecutor was not credible. 
Baer II, 942 N.E.2d at 99–100 (internal record cites omitted). 
    We cannot agree with the state court’s analysis, nor do we 
find it reasonable. Under Strickland a strategy must be reason‐
able.  See  Campbell  v.  Reardon,  780  F.3d  752,  763–64  (7th  Cir. 
2015).  Planning  to  state  the  law  correctly  and  “hop[ing]  the 
jury  would  decide … that  the  prosecutor  was  not  credible,” 
Baer  II,  942  N.E.2d  at  100,  cannot  be  considered  “strategic” 
here, where the prosecutor was never discredited and defense 
counsel’s failure to object simply conceded to the prosecutor’s 
confusing and prejudicial remarks, which put his client’s life 
at risk. Case law does not mandate deference to unreasonable 
defense tactics. See Strickland, 466 U.S. at 681. 
    Further, the confusion created between GBMI and the in‐
sanity defense was never clarified. At the end of his closing 
argument,  defense  counsel  stated  “for  the  hundredth  time: 
We are not saying that Fredrick Michael Baer is insane. I said 
it to you in jury selection. [Defense Counsel] Lockwood said 
it to you. I’ve said it to you repeatedly … Mental disease or 
defect.” But, the difference between the GBMI standard and 
the insanity standard remained murky. To the extent defense 
counsel tried to clarify, it was the prosecutor’s word versus 
defense  counsel’s  word.  Furthermore,  the  court  did  not  in‐
struct on the difference between GBMI standard and the in‐
sanity  defense  standard,  and  defense  counsel  requested  no 
such instruction. Under these circumstances, the state court’s 
finding that trial counsel was not deficient was unreasonable. 
26                                                            No. 15‐1933 

          2. Comments Regarding Victim Impact 
   Also during voir dire, the prosecutor told potential jurors 
that  the  victim’s  family  wanted  Baer  to  be  given  the  death 
penalty. Prosecutor Cummings told the jury: 
      [Y]our [sic] the ones sitting here in this seat who have 
      this man’s life in their hand and they have to be the one 
      who makes a decision. I know he should be executed 
      but  I  don’t  want  to  be  the  one  that  has  to  do  that.  If 
      everyone  felt  that  way,  then  this  family  is  not  gonna 
      receive justice that the law entitles them to. 
(Tr. 379.) He also stated: 
      It’s  not  just  the  life.  It’s  the  family  that  was  left  be‐
      hind … who no longer have a wife and a four‐year‐old 
      child and you’re gonna see those people in the court‐
      room throughout this entire trial and they’re here seek‐
      ing justice and the[y] believe that’s the death penalty. 
(Tr. 405.) Again, he told prospective jurors 
      It’s serious for everyone and it’s serious for the com‐
      munity to receive justice for a person who commits a 
      crime like this in our community. For this man and for 
      his family and for the man and the child who survives 
      these  horrible  crimes.  They’re  going  to  want  justice 
      don’t you think? 
(Tr.  766.)  After  yet  another  mention  of  the  victim’s  family, 
Baer’s trial counsel asked for a bench conference, in the fol‐
lowing sequence: 
      Mr. Cummings: But you are going to be standing in for 
      the people of our community, and they’re going to ask 
      you to take this very seriously. Not just because of him, 
No. 15‐1933                                                            27 

   and it’s very important for our system to take this very 
   seriously, but what about you know the husband and 
   the other child, or the woman and her child that were 
   murdered and their family and everyone in the com‐
   munity. Justice … 
   Mr. Williams: Your Honor may we approach?  
   [At bench conference:]  
   Mr.  Williams:  Judge,  he’s  come  close  a  few  times  … 
   He’s come close a few times, Judge, to Mr. Cummings 
   arguing  victim  impact.  Now  we’re  there.  Because  of 
   that,  we’re  asking  for  a  mistrial.  Indiana  law  is  clear 
   that you cannot argue victim impact. During the situa‐
   tion like this, he’s come close a few times. 
   Judge: I got to tell you the truth, I wasn’t listening to 
   what  Rodney  said.  I  don’t  know  about  it  in  terms  of 
   jury selection. You can argue victim impact in the trial, 
   but I don’t know about jury selection, but you’re risk‐
   ing … 
   Mr.  Williams:  The  record  is  clear  …  well,  I  want  the 
   record to be clear that we’re asking for a mistrial at this 
   point based upon he’s come close a few times, but now 
   say you need to consider the impact on the husband, 
   the  other child,  that is victim … that  is nothing but  a 
   victim impact argument. Because of that, we’re asking 
   for a mistrial. 
   Judge: I don’t think it’s a mistrial, but you need to clean 
   it up and say I misspoke. I the Judge instructs you, you 
   will follow the instructions. 
(Tr. 801–02.) No “clean up” was made, though the prosecutor 
28                                                               No. 15‐1933 

generally adhered to the judge’s warning and stopped refer‐
ring to the victims’ family’s desired punishment. However, at 
closing  of  the  penalty  phase,  the  prosecutor  again  argued, 
“We would not be here if that’s not what the Clarks wanted.” 
Again,  Baer’s  trial  counsel  did  not  object.  Baer  now  argues 
that his trial counsel’s persistent failure to object constituted 
deficient performance. We agree. 
      In Payne v. Tennessee, 501 U.S. 808, 830 n.2 (1991), the Su‐
preme  Court  held  that  the  Eighth  Amendment  does  not  re‐
quire a complete ban on victim evidence, but upheld that “ad‐
mission of a victim’s family members’ characterizations and 
opinions about the crime, the defendant, and the appropriate 
sentence  violates  the  Eighth  Amendment.”5  See  also  Bosse  v. 
Oklahoma,  137  S.  Ct.  1,  2  (2016)  (per  curiam).  Cummings’s 
comments here, informing the jury what the victims’ family 
thought the appropriate penalty was for “justice” were there‐
fore made in violation of the law. The law permits some forms 
of “victim impact evidence” in both Indiana and federal law, 
but the statements made by the prosecutor here, made with‐
out support and well before the jury was to consider an ap‐
propriate penalty, were not permissible. See Payne, 501 U.S. at 
809 (holding that a state may conclude that a jury should have 
access to properly admitted victim impact evidence at the sen‐
tencing phase); see also Bivins, 642 N.E.2d at 955–57 (holding 
                                                 
      5 Baer incorrectly argues that victim impact evidence is per se inadmis‐

sible, citing Booth v. Maryland, 482 U.S. 496 (1987) and Bivins v. State, 642 
N.E.2d 928 (Ind. 1994). He relies heavily on the Supreme Court’s analysis 
in  Booth,  and  quotes  that  victim  impact  statements  “can  serve  no  other 
purpose than to inflame the jury and divert it from deciding the case on 
any relevant evidence concerning the crime and the defendant.” 482 U.S 
at 508. However, Booth was modified, and greatly limited, by Payne, 501 
U.S. 808. 
No. 15‐1933                                                   29 

victim impact evidence is inadmissible in Indiana unless it is 
relevant to an issue properly before the court). Cummings’s 
comments were made without any admissible evidence and 
were made well before the penalty phase. His assertions that 
the Clark family wanted the death penalty were highly objec‐
tionable and could not be considered properly admitted evi‐
dence. Yet, trial counsel failed to object. 
     The Indiana Supreme Court acknowledged that the pros‐
ecutor’s comments were problematic. In addressing Baer’s ar‐
guments for ineffective assistance of counsel and the prosecu‐
tor’s victim impact statements the state court found “[i]nap‐
propriate though these comments may have been, we do not 
think  they  rendered Baerʹs trial fundamentally unfair.”  Baer 
II, 942 N.E.2d at 102. We agree that Cummings’s remarks were 
inappropriate. It follows that defense counsel’s failure to ob‐
ject to these improper statements on the record was deficient. 
The state court also concluded, “[t]he prosecutor then told the 
jury he misspoke. This is the sort of rebuke to the prosecutor 
that the defense counsel likely found helpful.” Id. This finding 
is not supported by the record. In fact, Cummings never told 
the  jury  he  misspoke  and  no  “rebuke”  was  given.  Accord‐
ingly, no follow up statement by the prosecutor or the judge 
remedied the prosecutor’s victim impact comments or allevi‐
ated defense counsel’s deficiency for failing to make an objec‐
tion before the jury. 
    As to the state court’s conclusory statement that prosecu‐
torial comments regarding the victims’ family’s desired pun‐
ishment did not render Baer’s trial fundamentally unfair, we 
cannot  consider  these  statements  in  isolation.  While  these 
comments alone might not have rendered Baer’s trial funda‐
mentally unfair, they constituted a piece of a broader pattern 
30                                                       No. 15‐1933 

of problematic prosecutorial comments. We also note that the 
trial judge’s comment (“I got to tell you the truth, I wasn’t lis‐
tening  to  what  Rodney  said.”)  exposes  another  issue  that 
seems to have infected Baer’s trial. The record reflects that the 
trial judge missed numerous opportunities to stop or clarify 
the  prosecutor’s  statements  and  his  absence  was  noticeable 
throughout trial. 
         3. Personal Opinions & Facts Not in Evidence  
   Baer argues that from early in the trial Prosecutor Cum‐
mings  also  began  a  pattern  of  introducing  facts  not  in  evi‐
dence, which directed jurors toward a recommendation of the 
death  penalty.  This  included  introducing  insecurity  in  life 
without  parole  sentences.  For  example,  in  voir  dire,  Cum‐
mings addressed questions about whether or not life without 
parole may result in probation or release: 
      Mr. Cummings: The state of the Law in Indiana right 
      now  is  life  without  parole  means  life  without  pa‐
      role … That  does  not  mean  it’s  not  going  to  chance 
      [sic]. Hardly a year doesn’t go by where there isn’t a 
      bill in the legislature that is … that wants to change the 
      law  and  allow  parole  at  some  point  after  so  many 
      years. No one in this room is not going to be able to tell 
      you that’s not going to change. What they’re going to 
      do is ask you to do is at least consider something other 
      than life without parole, other than the death penalty, 
      and you should consider it. 
Tr. 920. There is nothing in the record that supported Cum‐
mings’s statement that: “Hardly a year doesn’t go by where 
there  isn’t  a  bill  in  the  legislature  that  is … that  wants  to 
change the law and allow parole at some point after so many 
No. 15‐1933                                                       31 

years.” The law in Indiana was clear that life without parole 
does not permit parole, ever. There was no reason for specu‐
lation about the future of the law.  
    Later, at the penalty phase of Baer’s trial, Cummings made 
multiple comments in closing argument that Baer now main‐
tains were prejudicial, and to which he contends his counsel 
should have objected. Specifically, Cummings stated: 
   [i]n my career in law enforcement in this community, 
   we  have  had  at  least  one  hundred  and  twenty‐five 
   murders … of those … no murder even comes close to 
   the murders committed by Fredrick Michael Baer. Not 
   even among the three men who have been sentenced 
   to death.  
He continued, commenting that: 
   The  depravity,  the  horror,  I  would  challenge  you  to 
   think, have you ever heard of a murder you’ve heard 
   in the news or seen in the news that was more heinous 
   and more deserving of the death penalty than this case. 
   You might say 9/11 because of the 3,000 or so people 
   that  died  there.  Maybe  the  Oklahoma  City  bombing 
   because of the numbers. But think about the violence, 
   the horrific nature of this crime … 
(Tr. 2513–14.) 
   Cummings then recounted the murders in graphic detail 
and told the jury that Baer was using “the abuse excuse,” and 
that  Cummings’s  childhood  was  worse  than  Baer’s  child‐
hood: 
   My mother is not here. She was a prostitute who died 
   of a drug overdose. I got convicted of a felony when I 
32                                                     No. 15‐1933 

      was eighteen and spent time in jail, and I had a worse 
      childhood than he did. Maybe that’s why I say, “Suck 
      it  up.”  If  you  lived  in  this  community,  you  would 
      know that because people back there already know it. 
      I had a tougher childhood than he did, and I somehow 
      managed to become a lawyer and got elected prosecu‐
      tor  in  this  community  three  times  now.  And  me  and 
      some other people who overcome tough circumstances 
      like that get sick to our stomach when people like that 
      sit around and cry about how tough they had it … 
(Tr. 2548–49.) 
   Finally,  Cummings  urged  the  jury  to  vote  for  the  death 
penalty to justify the money that was being spent on the trial: 
      We are not anxious to file the death penalty … the cost 
      is unbelievable. Who knows what it’s going to cost our 
      community.  Probably  a  half  a  million  dollars.  We’ve 
      got people laid off. It’s not something you do haphaz‐
      ardly. It’s something you do to seek justice in a com‐
      munity. 
(Tr. 2551.) 
   Baer argues now, and argued before the state court, that 
these arguments went unchallenged by his trial counsel and 
were not cogently argued on appeal, which demonstrates his 
counsel’s  professional  deficiency.  The  state  court  rejected 
Baer’s claim, and determined that the prosecutor’s arguments 
were unobjectionable because defense counsel introduced the 
topics. Baer II, 942 N.E.2d at 102. 
   Defense counsel did mention that Baer’s crime wasn’t the 
“worst  of  the  worst,”  that  they  had  positive  childhood  up‐
bringings  that  put  them  in  a  better  position  to  make  good 
No. 15‐1933                                                      33 

choices than Baer, and that the death penalty was an unnec‐
essary  financial  burden  on  the  state.  However,  just  because 
defense counsel cracked open the door to these subjects, it did 
not permit the prosecutor to drive a truck through it. The se‐
ditious  and  specific  comments  about  the  prosecutor’s  own 
mother, the community’s layoffs, and 9/11 were all not hard 
blows,  but  beyond  the  pale  foul  ones.  See  United  States  v. 
Young, 470 U.S. 1, 7 (1985). “The kind of advocacy shown by 
this record has no place in the administration of justice and 
should neither be permitted nor rewarded.” Id. at 9. The un‐
supported  details  about  Prosecutor  Cummings’s  personal 
history were unnecessarily provocative and highly improper. 
We find it was unreasonable for Baer’s trial counsel not to ob‐
ject. 
       4. Cumulative Prejudice  
    The Indiana Supreme Court held that, after analyzing each 
of Baer’s raised challenges to his counsel’s performance, that 
the  prosecutor’s  comments  “did  not  affect  the  outcome  of 
Baer’s trial.” Baer II, 942 N.E.2d at 103. We find that the Indi‐
ana  Supreme  Court’s  conclusion  was  unreasonable  under 
Strickland because the state court failed to analyze the aggre‐
gate  prejudice  of  Prosecutor  Cummings’s  improper  com‐
ments,  and  looking  at  the  cumulative  effect  of  these  com‐
ments  it  was  unreasonable  to  conclude  that  Baer’s  case  did 
not suffer prejudice. The prosecutor’s misleading and prob‐
lematic statements were consistent and extensive, so finding 
prejudice is not “one of several equally plausible outcomes,” 
but it is nearly impossible that the comments did not impact 
the juror’s decision to recommend the death penalty. See Hall 
v.  Washington,  106  F.3d  742,  749  (7th  Cir.  1997)  (“Congress 
would  not  have  used  the  word  ‘unreasonable’  if  it  really 
34                                                         No. 15‐1933 

meant that federal courts were to defer in all cases to the state 
courtʹs decision.”); see also Martin v. Grosshans, 424 F.3d 588, 
591 (7th Cir. 2005). 
    Under  Indiana  law,  an  ineffective  assistance  of  counsel 
claim can be dismissed easily upon the prejudice prong and 
the  court  may  do  so  without  addressing  whether  counsel’s 
performance was deficient. See Baer II, 942 N.E.2d at 91 (citing 
Wentz  v.  State,  766  N.E.2d  351  (Ind.  2002)).  The  Indiana  Su‐
preme Court based its rejection of Baer’s ineffective assistance 
of  counsel  claims  largely  on  Baer’s  alleged  failure  to  show 
prejudice. Id. So, the reasonableness of the state court’s hold‐
ing on prejudice is the heart of its denial of Baer’s claims. 
    “The  well‐settled  standard  of  review  [is]  that  we  are  to 
consider the prosecutor’s conduct not in isolation, but in the 
context of the trial as a whole, to determine if such conduct 
was ‘so inflammatory and prejudicial to the defendant … as 
to deprive him of a fair trial.’” United States v. Chaimson, 760 
F.2d 798, 809 (7th Cir. 1985) (quoting United States v. Zylstra, 
713  F.2d  1332,  1339  (7th  Cir.  1983)).  The  state  court  stated 
simply  that  it  reviewed  prejudice  “taken  in  the  aggregate.” 
Baer II, 942 N.E.2d at 102. But, analysis of the opinion does not 
support  its  conclusion.  While  the  state  court  underwent  a 
lengthy analysis on several of the categories of prosecutorial 
misstatements  for  Baer’s  counsel’s  deficiency,  there  was  no 
analysis on the cumulative impact of all of these comments. 
Instead,  the  state  court’s  pithy  analysis  on  prejudice  states 
only  that  “these  comments  did  not  affect  the  outcome  of 
Baer’s trial.” Id. at 103. There was no further reasoning or ex‐
planation. 
   Cummings’s misstatements were prolific and harmful to 
Baer’s  case,  yet  Baer’s  trial  counsel  failed  to  object  at  every 
No. 15‐1933                                                        35 

opportunity.  Cummings’s  comments  began  in  voir  dire, 
where his comments conditioned jurors to believe that Baer 
was a liar, that mental illness was a “copout” and “defense,” 
that  Baer  should  not  receive  a  GBMI  conviction  because  he 
appreciated the wrongfulness of his actions (improperly us‐
ing the insanity defense standard), life without parole was at 
a high risk of providing release, and the Clark family wanted 
a death sentence. All these comments were made before the 
jury heard any evidence in Baer’s case. Then, at the close of 
the  penalty  phase,  Cummings  again  injected  inflammatory 
comments and facts not in evidence, including remarks about 
Cummings’s mother’s prostitution, people being laid off to af‐
ford the state’s pursuit of the death penalty, and Baer’s crime 
being  worse  than  any  of  the  prior  125  murders  Cummings 
had heard of in his career in law enforcement. Each of these 
comments  made  by  Cummings  carried  the  weight  and  au‐
thority of the state. 
     Like  the  state  court, we  cannot  say  with  surety  that  had 
Cummings refrained from injecting inflammatory, incorrect, 
and unsupported statements into this trial, Baer would not be 
on death row. We acknowledge that this is not a case where 
the defendant is sympathetic or a case where the defendant’s 
guilt is uncertain. This makes finding prejudice less intuitive. 
But, “a defendant need not show that counsel’s deficient con‐
duct  more  likely  than  not  altered  the  outcome  in  the  case.” 
Strickland, 466 U.S. at 693. The standard for prejudice is “that 
there is a reasonable probability that, but for counselʹs unpro‐
fessional errors, the result of the proceeding would have been 
different. A reasonable probability is a probability sufficient 
to undermine confidence in the outcome.” Id. at 694. The taint 
of  the  prosecutor’s  comments  here  infected  the  entire  trial, 
and erodes confidence in the outcome of this case. 
36                                                         No. 15‐1933 

    The state court was unreasonable to determine otherwise. 
The  cumulative  effect  of  the  prosecutor’s  remarks  likely 
hampered  the  jurors’  ability  to  decide  dispassionately 
whether Baer should receive a term of  years or life without 
parole rather than a death sentence, or to even trust that life 
without parole would remain a barrier to Baer’s reentry into 
society.  Further,  suggesting  that  Baer  might  serve  less  than 
the  entirety  of  his  life  in  prison  if  sentenced  to  life  without 
parole, as Cummings did by saying legislation was proposed 
almost  yearly  to  permit  release,  provided  the  jury  with  the 
belief  that  Baer  could  be  released  on  parole  if  he  were  not 
executed. “To the extent this misunderstanding pervaded the 
jury’s deliberations, it had the effect of creating a false choice 
between  sentencing [him] to death  and sentencing  him  to  a 
limited  period  of  incarceration.”  Simmons  v.  South  Carolina, 
512 U.S. 154, 161–62, 164 (1994) (plurality opinion) (reversing 
death  sentence  and  remanding  for  further  proceedings 
because this “grievous misperception” “cannot be reconciled 
with  our  well‐established  precedents  interpreting  the  Due 
Process Clause”). 
     Can  we  be  certain  that  Baer  would  not  have  been  sen‐
tenced to death if given a fair trial and effective counsel? No. 
But, it is “reasonably likely” that without the prosecutor’s in‐
jection of impermissible statements and incorrect law the ju‐
rors would not have recommended death. See Strickland, 466 
U.S. at 696 (“[A] court making the prejudice inquiry must ask 
if the defendant has met the burden of showing that the deci‐
sion  reached  would  reasonably  likely  have  been  different  ab‐
sent  the  errors.”  (emphasis  added)).  Our  confidence  in  the 
outcome  of  Baer’s  sentencing  proceedings  was  undermined 
by the prejudicial prosecutorial comments throughout Baer’s 
No. 15‐1933                                                       37 

trial.  Because  Baer’s  counsel  failed  to  object  to  these  com‐
ments, and to the misleading jury instructions, Baer was de‐
nied a fair trial and was prejudiced by his counsel’s unprofes‐
sional errors. 
                       III. CONCLUSION 
   We REVERSE the district court’s denial of Baer’s petition for 
a writ of habeas corpus with regard to the penalty phase of 
the trial. Baer’s convictions stand.